Citation Nr: 1629195	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-24 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a hernia.
 
2.  Entitlement to service connection for substance abuse to include as due to service-connected major depressive disorder.
 
3.  Entitlement to a disability rating in excess of 50 percent from July 21, 2006 to March 21, 2011, and in excess of 70 percent thereafter for depression.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran had active service from December 1992 to February 1993.
 
These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2006 (increased rating claim) and September 2012 (service connection claims) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.
 
The February 2006 rating decision implemented the Board's January 2006 grant of service connection for depression.
 
In March 2008, the Board considered the issues of entitlement to an effective date earlier than September 22, 2000 for service connection for depression and entitlement to an initial disability rating in excess of 30 percent for depression.  The Board determined that September 22, 2000 was the appropriate effective date and denied the Veteran's claim for an increased rating for depression.
 
The Veteran appealed the March 2008 rating and the United States Court of Appeals for Veterans' Claims (Court) vacated the portion of the March 2008 Board decision as pertaining to the Veteran's claim for an increased rating for depression in an April 2010 memorandum decision.  The Court affirmed the remainder of the March 2008 Board decision.
 
In a December 2010 Board decision, the issue of entitlement to an increased rating from September 22, 2000 to June 30, 2006 was considered on its merits, the Board awarded a disability rating of 50 percent for that period.  The Board remanded the issue of entitlement to an increased rating from July 1, 2006. In a March 2012 rating decision, the RO increased the Veteran's disability rating to 70 percent for depression, effective March 22, 2011.
 
In its December 2010 decision, the Board found that the Veteran had raised an informal claim for an earlier effective date for the grant of service connection for depression and referred that issue to the Appeals Management Center.  The Board notes that the March 2008 Board decision addressed the issue of an earlier effective date for service connection for depression, and denied that claim.  The Veteran appealed the March 2008 decision and the Court affirmed the March 2008 Board decision outside of the issue of entitlement to an initial disability rating in excess of 30 percent.  To the extent that the Veteran may again be raising the issue of entitlement to an earlier effective date for the grant of service connection for depression, this matter is hereby referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.
 
In April 2015, the Board requested a Veterans' Health Administration (VHA) advisory opinion (VHA opinion) with regard to the Veteran's claim for service connection for substance abuse as secondary to his service-connected depression.  See 38 U.S.C.A. § 7109 (West 2014); 38 C.F.R. § 20.901(a) (2015).  The resulting VHA opinion was received by the Board in May 2015 and sent to the Veteran in August 2015.

Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2015).

The Board acknowledges that a claim for a total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased rating claim on appeal if the record suggests the Veteran may be precluded from substantially gainful employment because of his service-connected disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, entitlement for a TDIU has been in effect since December 17, 2003.  Thus, the issue of entitlement to a TDIU will not be further discussed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a hernia that is etiologically related to service. 

2.  Substance abuse has not been caused or aggravated by a service-connected disability.

3.  For the period from July 21, 2006 to March 21, 2011, the Veteran's major depressive disorder was productive of occupational and social impairment with reduced reliability and productivity but not occupational and social impairment with deficiencies in most areas.
 
4.  Since March 22, 2011, the Veteran's major depressive disorder has been productive of occupational social impairment in most areas but has not been productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hernia have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria for service connection for substance abuse, as secondary to major depressive disorder, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for an evaluation in excess of 50 percent for major depressive disorder for the period from July 21, 2006 to March 21, 2011 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


4.  The criteria for an evaluation in excess of 70 percent for major depressive disorder for the period beginning March 22, 2011 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in August 2001, May 2012, and July 2012.  To the extent that notification was untimely, this has been remedied by readjudication of the claims in subsequent supplemental statements of the case, most recently issued in April 2016.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided several relevant examinations throughout the appeals process.  In addition, a VHA opinion has been obtained as to whether the Veteran's substance abuse is secondary to his service-connected depression.  The Board finds that the VA examinations and opinions are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Pursuant to the Board's instructions in a February 2016 remand, VA medical records reflecting treatment since February 2013 were obtained and associated with the record.  In addition, the Veteran was provided with a letter in March 2016, asking him to identify additional providers who have treated him for his psychiatric disabilities.  In response, the Veteran submitted additional medical records.  Finally, the RO issued a supplemental statement of the case in April 2016.  While additional evidence has been submitted since April 2016, as noted in the introduction to this case, the Veteran supplied a waiver of initial RO review of these records.  As such, the Board finds that there has been substantial compliance with the Board's February 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.a.  Service connection - laws and regulations 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


II.b.  Service connection - hernia

The Veteran has filed a claim for entitlement to service connection for hernia; however, he has made no contentions as to this claim.

Service treatment records do not reflect any diagnosis or treatment for a hernia.

Current VA medical records reflect only a question of a left inguinal hernia.

As such, the Board finds that, without any evidence of an in-service injury or onset, a current diagnosis, or a link between service and a current diagnosis, service connection cannot be granted for a hernia.

As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application.

II.c.1.  Service connection - substance abuse secondary to service-connected major depressive disorder

The Veteran contends that he abused alcohol and drugs because of pain associated with his service-connected orthopedic disabilities and/or as due to his major depressive disorder or alternatively that these service connected disabilities aggravated his substance abuse.

Direct service connection may be granted only when a disability was not the result of his or her abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301.  Although a substance abuse disability cannot be service connected on the basis of its incurrence or aggravation in service, the law does not preclude a Veteran from receiving compensation for a substance abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  Pursuant to Allen v. Principi, a claimant is only entitled to secondary service connection if the claimant can "adequately establish that the alcohol or drug abuse disability is secondary to or is caused by a primary service-connected disorder."  Such benefit would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id. Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran was provided with a VA examination in August 2012.  The examiner took a comprehensive history from the Veteran, which included his reports that substance abuse began while he was fairly young, predating active duty.  He stopped using drugs and alcohol prior to entrance into active duty but, following his discharge from service for a back injury, he felt down and used again.  The examiner acknowledged that it was arguable that he was disappointed with himself for not completing basic training and used drugs because he was depressed, but that it was also possible that he simply returned to the behavior that was familiar.  The Veteran reported that depression was prompted by his back injury and dismissal from service.  However, his back injury and depression occurred subsequent to an already significant drug problem.  As such, the examiner found no rationale for secondary service connection for a substance abuse problem that predated his service-connected depression.  In addition, the examiner opined that his substance abuse was not aggravated by his service-connected depression.  At the time of the examination, the Veteran reported that he had 13 years of sobriety, suggesting that there was no longer an active addiction.  

The Veteran was provided with another VA examination in January 2013.  The examiner found that the Veteran's alcohol and cocaine abuse were in remission and not likely causing significant clinical symptoms.  The examiner noted that aside from period of approximately one month in the fall of 2012, the Veteran had been sober for more than a decade.

The May 2015 VHA opinion was sought to obtain opinions as to whether the Veteran's substance abuse was caused or aggravated by the pain associated with his service-connected orthopedic disabilities, which included a low back disability, right and left knee instability, and degenerative joint disease, or by his service-connected depression.  

The examiner noted that the Veteran's alcohol and cocaine use disorders were both in sustained remission.  With regard to the relationship between his substance abuse disorder and pain associated with his orthopedic disabilities, she stated that medical literature did not support the claim that pain from orthopedic disabilities would cause substance abuse or aggravate it as to lead to a permanent increase.  She noted psychiatric literature on pain and addiction indicated that there was no therapeutic indication for alcohol or cocaine use in the treatment of chronic pain, but that untreated pain had been cited as a significant risk factor for relapse.  The examiner therefore opined that while pain may make it more likely for someone to relapse on substances just as marital stress might, neither risk factor would cause substance abuse.  She found that the only situation in which substance abuse could be caused or aggravated by a pain disorder would be when the chronic pain must be treated by opioid medication and the opioid medication was the substance of abuse, which was not the case for the Veteran.

With regard to whether the Veteran's substance abuse was secondary to his service-connected major depressive disorder, the examiner stated medical literature did not support a claim that major depressive disorder would cause substance abuse or would lead to a permanent increased in a substance abuse disorder, as these were separate comorbid diagnostic entities.  She noted that the presence of depression was a risk factor for relapse of a substance use disorder but that there was no diagnostic entity of a substance use disorder caused by a major depressive disorder. In addition, there was no evidence that depression could permanently alter the lifetime course of a substance use disorder itself.  Further evidence of them being separate entities was the fact that major depressive disorder continued to be present and treated in the Veteran, while his substance abuse disorder had been in sustained remission.  She opined that, if the Veteran's substance abuse was caused by his depression then continuing depression should correlate with continuing substance abuse.  The fact that these disorders had different courses over time supported their distinction as two different illnesses.

In regard to the various inconsistent medical findings, the VHA examiner opined that the Veteran's relapse with alcohol and cocaine shortly after his separation from the service was a temporary worsening and not a worsening of the clinical course and character of the of the substance abuse as evidenced by his eventual sustained remission in the presence of continuing depressive symptoms.  A December 2010 treatment note reported that the Veteran became depressed when he stopped abusing substances.  The examiner noted that medical literature clearly describes crash or withdrawal induced elevations in depressive symptoms especially in alcohol and cocaine use, and these depressive symptoms could continue for several weeks.

The Veteran submitted opinions from a private provider from the Post Traumatic Stress Center, LLC, dated in October 2015 and March 2016.  The examiner stated that the Veteran began using alcohol and cocaine heavily in 1992 and stopped using in 1999.  He was sober until October 2013 when he had a relapse, and had been sober off and on since that time.  The examiner found that the Veteran had been suffering from chronic substance abuse disorder involving alcohol and cocaine since he returned from the service.  He opined that the Veteran's relapses were clearly triggered by a spike in his major depressive disorder, and noted that the VHA examiner's medical opinion was in error in stating that "...major depressive symptoms have continued in this patient but he has remained abstinent of drugs and alcohol for years."  He found that the VHA examiner did not recognize that the Veteran's depressive symptoms waxed and waned, and that when there was a significant rise in them, he suffered relapses.  The examiner opined that it was at least as likely as not that the Veteran's service-connected major depressive disorder aggravated his substance abuse.

The Veteran was provided with a VA examination in April 2016.  It was noted that the Veteran had become addicted to substances prior to his military service and had achieved two years of sobriety prior to enlistment.  He relapsed on substances within one month of discharge, which also occurred during his first signs of depression.  The examiner opined that the Veteran relapsed when his depression was more severe and not in remission and that, therefore, his substance use was related to his depressive episodes.  When his depression was considered in remission, his substance abuse was considered to be in remission, as well.  The examiner noted that the general medical community accepted that addiction was a lifelong disease in that individuals who had addiction histories were likely to struggle with times of intense cravings and were at most risk for relapses when there were psychosocial stressors and the individual's other mental health conditions were not stable.  While the major depressive disorder was linked to his substance use and may lead to relapse on substances when not well controlled, his substance use was not aggravated beyond natural progression as there was no evidence to suggest major depressive disorder had led to more severe substance use.  

The Veteran submitted a private medical opinion in May 2016.  The private examiner quoted extensively to several medical treatises and studies regarding substance abuse and psychiatric disorders.  Several of these studies concluded that individuals with depression and pain self-medicated to deal with these disorders.  
The examiner noted that clinical research reflected that substance abuse and depression and substance abuse and chronic pain were frequently seen together, and that, typically, the substance abuse was to relieve or mask symptoms of pain and/or depression.  The examiner found that the Veteran used substances to relieve his service connected physical pain and his service connected psychological pain.  He also stated that research clearly showed that there was no "natural progression" of a substance use disorder.  The examiner compared the Veteran's social and occupational impairment before and after service, and concluded that it was at least as likely as not that the Veteran should be rated at 70 percent for his level of disability due to substance use disorder.  The examiner opined that the Veteran's substance use disorder of alcohol use and cocaine use was at least as likely as not (50 percent or greater probability) "incurred in or caused by the verified service connected depression and back injury."

II.c.2. Analysis

In making its decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In this case, there are several conflicting opinions of record.  For the following reasons, the Board finds that the October and March 2016 private opinions are not probative evidence.  This private examiner stated that the Veteran had been suffering from chronic substance abuse since his return from service; however, the record clearly reflects that the Veteran has reported that he began abusing alcohol and drugs prior to service, and that he had been sober for two years at the time of enlistment in 1992.  In addition, while the examiner noted that spikes in the Veteran's depression led to relapse, he did not address the Veteran's continued sobriety in opining that his service-connected depression aggravated his substance abuse.  In other words, he did not identify or acknowledge any worsening of his substance abuse in his opinion.  A medical opinion or examination is only adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  

With regard to the May 2016 private opinion, the Board finds that, while the examiner opined that the Veteran's substance abuse was aggravated by his service-connected depression, he provided no real rationale for his opinion.  Instead, he referred to the Veteran's condition prior to service and following service, which would relate service connection on a direct basis-a theory of entitlement not for consideration for substance abuse.  To support his opinion that the Veteran's substance abuse was aggravated by his service-connected depression, the examiner referred to medical treatises and studies without addressing the Veteran's 13 year period of sobriety in assessing his aggravation.  He also repeatedly referred to the Veteran's substance abuse as increasing after his military discharge, purportedly as a rationale for his opinion that the Veteran's depressive disorder aggravated his substance abuse.  However, the salient issue is not whether the Veteran's substance abuse increased after his military discharge, but instead is whether the Veteran's substance abuse was permanently increased in severity by the service-connected depression.  As such, this opinion is not probative as to whether his substance abuse has been aggravated or caused by his service-connected depression.  

The Board finds that the opinions that provide the most probative value in this case are the May 2015 VHA opinion and April 2016 VA opinion.  These examiners acknowledged the Veteran's history of substance abuse, recognizing that relapse is a part of the disorder, and provided opinions regarding the relationship between his substance abuse and service-connected depression and orthopedic disabilities.  Although the examiners noted that there was a relationship between his service-connected depression and his substance abuse, they each provided thorough rationales for their opinions that his substance abuse was not caused or aggravated by his service-connected depression.  In addition, these examiners found that there was no permanent worsening of his substance abuse, especially given his periods of sobriety, despite some relapses.  As such, these opinions are accorded great probative value.  See Stefl v. Nicholson, 21Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  As such, the Board accords more probative value to the VA examiner's opinions, as these are based upon review of the Veteran's history and provided thorough rationales for the opinions rendered.

The Board acknowledges that the Veteran has made his own contentions that his substance abuse is secondary to his service-connected disabilities, including depression and orthopedic disabilities.  However, the Board finds that the question regarding the potential relationship between his substance abuse and any service-connected disability to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  As will be discussed in greater detail below, however, the Board finds that, as the symptoms attributed to his service-connected depression cannot be adequately separated from those attributed to substance abuse, the symptoms associated with substance abuse will be rated with his service-connected depression.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).

III.a. Increased rating - laws and regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD is rated under Diagnostic Code 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  The following ratings are provided for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, warrants a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent rating.  Id.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.
 
Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

The April 2016 VA examiner opined that the Veteran's substance abuse complicated symptom differentiation, and that, while his depression caused the majority of his current symptoms, they were overall due to a combination of all of his psychiatric diagnoses.  It was noted that impairment differentiation was difficult to determine given his lifetime substance use.  The examiner concluded that it would be speculative to parse out which symptoms were attributed to which of his psychiatric diagnoses.  The Court has found that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the symptoms attributed to substance abuse will be considered when rating the Veteran's service-connected depression.

III.b. Increased rating for depression - July 21, 2006 - March 21, 2011 

VA medical records dated in January and February 2007 reflect that the Veteran had normal speech and that his mood was fair.  He denied suicidal ideation and had no thought disorder.

In September 2007, the Veteran was assessed with major depressive disorder, in partial remission.  He did not feel hopeless, helpless or worthless.  The VA provider noted continued very gradual improvement in function with ongoing contact with the American Legion and a possibility of a volunteer position.  He had been doing well but continued to report depressed days which were less frequent and less debilitating.  He had been going to the gym regularly and felt it was helping his mood.  He indicated that his mood was good, with no thought disorder, ruminations, or suicidal ideation.

In June 2010 the Veteran reported to a VA emergency room due to marital stress.  He was cooperative but agitated.  The examiner noted that, at one point during the interview he pounded on table, but immediately apologized.  His speech was of normal rate and amount, his affect was constricted, and his mood was angry and depressed.  He had no audio or visual hallucinations.  His insight and judgment were good, as he presented to the emergency room to deal with emotional upset from marital problems.  He was able to identify strengths and coping mechanisms from years spent clean and sober.  He was alert and oriented times three, with depression and anger.  He expressed passive suicidal and homicidal ideation in the context of significant emotional stressor.  The examiner noted that, while the Veteran endorsed despair and frustration, he had good insight into his emotional upset from marital affairs and was able to reflect on strategies for coping.

A July 2010 VA medical record shows that, while the instability in his marriage was very hard on him, his mood was fair, and he did not feel hopeless, helpless, or worthless.  He denied suicidal or homicidal ideation.  This thoughts were goal directed with no confusion, and he had good insight into the need for ongoing
treatment.

A December 2010 VA medical record reflected the Veteran's report that he had some ongoing depression, but no suicidal ideation or sense of hopelessness.  The Veteran's speech was regular in rate, rhythm, and tone, affect was appropriate, and mood was fine.  Thought process was linear and goal-directed, and he denied suicidal and homicidal ideation and audio and visual hallucinations, not endorsing any preoccupations or delusions.  Insight and judgement were fair.  He was oriented in all spheres.  

Analysis

For the period from July 21, 2006 to March 21, 2011, the Board finds that the Veteran's overall disability picture more closely approximates the criteria for a 50 percent evaluation, which contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.
 
The aforementioned evidence does not show that during this period, the Veteran had symptoms such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

The Board acknowledges that, for a brief period due to marital distress in June 2010, the Veteran reported suicidal ideation.  However, he was described as having "passive suicidal and homicidal ideation in the context of significant emotional stressor" and the examiner noted that the Veteran had good insight into his emotional upset from marital affairs and was able to reflect on strategies for coping.  Importantly, the passive suicidal and homicidal ideation was not considered significant by the clinicians present at the time as the Veteran was not admitted for psychiatric care, nor was there any notation that the Veteran was considered a threat to himself or others.  Moreover, by the following month, he denied such a symptom.  In addition, although the record indicates the Veteran had been noted to have major depressive disorder and has been found to have disturbances in motivation and mood, there is no indication that the symptoms were near-continuous or that they affected his ability to function independently, appropriately, and effectively.  The Veteran's impulse control, insight and judgment appeared to be good.  In fact, it was noted that, during his period of intense marital strife in June 2010, he knew to seek treatment rather than act out on his emotions and that he was able to reflect on strategies for coping.  During this period, the Veteran was always noted to be well groomed, alert and oriented with speech within normal limits.  Moreover, his thought processes were logical, coherent, and goal directed.  

Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment warranting a 70 percent evaluation for the time period from July 21, 2006 to March 21, 2011, or similar in severity or frequency to the symptoms listing as found in the rating criteria.  Thus, when all of the evidence and findings contained therein are considered in totality, the Board finds that the Veteran has been shown to have occupational and social impairment with reduced reliability and productivity for this time period.  The Board concludes that the preponderance of the evidence is against a finding that an evaluation in excess of 50 percent is appropriate for the time period from July 21, 2006 to March 21, 2011, and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

III.c. Increased rating for depression - beginning March 22, 2011

The Veteran was afforded a VA examination in April 2011.  The Veteran reported that he felt relieved that he was no longer with his wife.  His mood has been up and down and he felt like his self-esteem is "so-so."  He described having explosive anger in which when people anger him he will yell and swear and throw small objects.  He reported road rage to the point that he does not drive as much as he used to because he is afraid of himself.  He had no hobbies or pastimes.  He reported passive suicidal ideation, saying he often thought about what it might be like not to be here. He indicated he would not kill himself because his religious convictions prevented him from doing so.  He had no homicidal ideation.  He felt that his memory was decreased.  He reported that he would forget car payments, phone numbers, and details that previously he would have remembered.  His concentration was good, however. He denied phobias, panic attacks, obsessions, compulsions, audio or visual hallucinations, ideas of reference, and thought insertion or broadcasting paranoia.  On examination, his grooming and hygiene were good.  He was cooperative, and his speech was quiet but normal rate and rhythm.  His mood was "up and down."  The examiner noted that his affect was surprisingly full range given the extent of his reported symptomatology.  Thought process was logical and goal-oriented and thought content was normal.  He was oriented to person, place and time, and had good insight and judgment.  The examiner assigned a GAF score of 45, and noted some serious symptoms or impairment in functioning marked by disturbance in the area of work, friends, family, mood and passive suicidal ideation

A July 2012 VA medical record reflected that the Veteran had good grooming and hygiene.  He was alert and oriented in all spheres.  The examiner noted that the Veteran was cooperative and polite with limited eye contact, but speaking freely.  His speech was fluent and non-pressured.  He denied suicidal and homicidal ideation.  His thoughts were still circumstantial at times, but overall he was logical. Insight and judgment were good.  He reported almost 13 years clean and sober, crediting hard work, the VA, his religious faith, and support network. He was not abusing substances, had no panic attacks, and had a good support network.  He was engaged in treatment and future oriented with regards to his plans.  The Veteran was judged to be low imminent risk of harm to himself and others.  The examiner assessed major depressive disorder in partial remission, and cocaine and alcohol dependence in sustained full remission.  The Veteran was assigned a GAF of 60.

A September 2012 VA medical record reflected that the Veteran had relapsed on alcohol and cocaine after 13 years of sobriety.  He reported feeling anger, resentment, and a sensation of mourning that led to his relapse.  He reported that he had been watching more news on television, which historically has not been emotionally healthy for him as he gets very worked up and angry at all the injustices in the world.  He had been pulling away from his usual activities such as church.  He indicated that he was "50%" hopeless, and acknowledged that he wouldn't mind going to sleep and not waking up, but denied any active suicidal ideation, plan or intent.  He cited his religious faith as protective, and felt he had "too much at stake" to consider suicide, referring to his daughter.  The examiner noted that he had been seeking support appropriately.  His pastor of 30 years lived in his condominium complex and he planned to seek out some AA friends as well as engage in more regular visits with the therapist.  He indicated that his depression had been persistent despite his compliance with his medication.  Upon examination, the Veteran had adequate grooming and hygiene, and was alert and oriented.  The examiner noted that he was cooperative and polite.  His mood was heartbroken, affect restricted but he could smile appropriately at times. Thought processing was vague at times but generally linear and logical.  Insight and judgment were good.  The examiner noted that, while he had shown poor judgment in his recent relapse, he was seeking help appropriately and had not used again.  The examiner noted that the Veteran was not psychotic, had no panic attacks, and was religious with a good support network.  He was engaged in treatment, and was future oriented with regards to his plans.  He was judged to be low imminent risk of harm to himself or to others.  The examiner assigned a GAF score of 45.

A December 2012 VA medical record shows that the Veteran was being seen following a recent medical admission for hyperglycemia in the context of relapse on alcohol and cocaine.  The examiner found that depression was a big contributor to his relapse, but noted that the Veteran had been in regular touch with his pastor, church, 12 step meetings, and his family, in particular his daughter whom he spoke to four times per week.  He was feeling hopeful, future oriented with talk of finding volunteer work after the new year.  The Veteran's grooming and hygiene were adequate.  He was alert and oriented.  The examiner noted that he was cooperative and polite.  His speech was fluent, non-pressured.  He reported that his mood was better and his affect was full range.  He denied suicidal and homicidal ideation. Thought processing was linear and logical, and insight and judgment were good.  The examiner noted that the Veteran had good support from family, 12-step groups, and church friends.  He denied any recent or present thoughts of self-directed violence or suicide/homicide.  He had no panic attacks and a good support network, was engaged in treatment, and was future oriented.  The Veteran was judged to be low imminent risk of harm to himself or others.  He was assigned a GAF of 51.

The Veteran was provided with a VA examination in January 2013.  The examiner found that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The Veteran was assigned a GAF score 48.  The examiner found that the Veteran's substance abuse was in remission and not likely causing significant clinical symptoms.  The Veteran reported difficulty falling asleep, waking up after about four hours, and having difficulty returning to sleep.  The examiner noted that the Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting.  The Veteran was adequately groomed, casually dressed, and cooperative throughout the interview.  His mood and affect were anxious, and thought process was logical and goal-directed.  He denied suicidal and homicidal ideation.  Insight and judgment were grossly intact.  The examiner found that the Veteran's disability was comparable to his previous VA exam with a similar level of impairment.  The Veteran reported ongoing social impairment with few close stable relationships.  The examiner found that the Veteran appeared to lead a life with minimal obligations in part because he had difficulty coping with day-to-day problems.

An April 2013 VA medical record reflected the Veteran's reports that he continued to do well since his last visit two months prior.  He had been to visit his godchildren.  He reported that his mood remained reasonably positive and he was proud to be maintaining his sobriety.  He was quite insightful and reflective.  He noted that he was eating more healthily and trying to exercise more often.  He was sleeping well, naturally for the first time in a while.  He had adequate energy and concentration.  He reported that he was enjoying his church activities, work on the condominium board, and visits to family.  He had no suicidal ideation, and was looking forward to the future.  He was active in a 12 step program, and spoke of the importance of his social support network.  He had good grooming and hygiene, was alert and oriented, and cooperative.  His speech was fluent and non-pressured.  His affect was full range, pleasant, and bright.  Thought processing was generally goal directed, and insight and judgment were good.  He was assigned a GAF score of 70.

An April 2016 examination reflected the Veteran's reports that, since his last examination, the Veteran had maintained relationships with his grown godchildren, seeing them several times per month and helping out with childcare.  He communicated with his mother and sisters in North Carolina.  He had one long-term best friend.  He also spent time with a first cousin and her children, helping her out with childcare.  Leisure activities included reading.  He had been involved with a friend's election campaign and would be involved again this year for reelection.  He indicated that he got to know some nice people during the process.  The examiner noted that, the Veteran had been unemployed for several years and had not worked due to lack of sobriety from substances.  The Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  At his examination, the Veteran was adequately groomed, casually dressed and cooperative throughout the interview.  His mood was depressed and his affect was congruent, and non-labile.  Thought process was logical and goal-directed.  He denied suicidal and homicidal ideation, and his insight and judgment were fair.

The Veteran was provided with another VA examination in April 2016.  The Veteran described a support system that included his two of his friends and his mom.  In addition, he was in contact with his godchildren who lived nearby.  He denied enjoying any pastimes or hobbies currently and reported that he had not been involved with his church community in several years.

The examiner found that the Veteran's depression resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

The Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  His hygiene and grooming were appropriate, and he was cooperative and pleasant.  He was alert and oriented.  Rate and volume of speech were within normal limits. Judgment and insight were fair.  The examiner found that his level of impairment was consistent with his previous exams in that he has ongoing social impairment and limited social support.  Additionally, he had minimal life demands as he was not working or volunteering at this time which both his depression and his substance use seem to be contributing to, though the majority of his impairment seems likely due to his major depressive disorder.  The examiner noted that after a review of the records, he noted that the Veteran has had several relapses in the past three years that seem to last about a month long at a time and then he again achieves some sobriety for a period of time.  Even in those short periods of sobriety, he continues to experience social impairment and difficulty with day to day demands. 

Analysis

As noted above, a 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.
 
The aforementioned evidence does not show that the Veteran has symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 

In fact, the evidence shows that the Veteran has speech and language within normal limits, he was fully oriented and exhibited linear and goal-directed thought processes.  There was no evidence of hallucinations or delusions, obsessions, or compulsions.
 
As to social impairment, the Veteran has reported that he has a strong support network, and has been involved with family members and even providing childcare.  Thus, while he clearly has significant social impairment, the fact that he has maintained this relationship suggests that the impairment is not total.
 
With respect to occupational functioning, the Veteran had been volunteering at times throughout this period.  Significantly, none of the examiners found him to exhibit total social and occupational impairment.  The April 2016 examiner determine that, due to his symptoms, the Veteran's depression resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

The Veteran was assigned GAF scores throughout this period ranging from 45 to 70.  None of these scores reflect total social and occupational impairment.  Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment warranting a 100 percent evaluation, or akin to the symptoms listing as found in the rating criteria. 

As outlined above, the Board finds that, when all of the evidence and findings contained therein are considered, the Board concludes that the Veteran has not been shown to have total occupational and social impairment.  Accordingly, the Board finds that the schedular criteria for the next higher 100 percent disability evaluation have not been met.  Therefore, the Board finds that the preponderance of evidence is against an initial evaluation in excess of 70 percent for PTSD for the period beginning March 22, 2011.


Extraschedular considerations

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, but not from considering whether the case should be referred to the Director of VA's Compensation Service for such purpose.  The threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular ratings are inadequate.  This is done by comparing the level of severity and symptoms of the service-connected disability with the schedular rating criteria and if the latter reasonably describe the disability level and symptoms, then the disability picture is contemplated by the Rating Schedule and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Moreover, in this case, the Board has also considered the Veteran's symptoms from his substance abuse disorder in determining the schedular rating for his service-connected depressive disorder as the symptoms from each disorder cannot be clearly distinguished.  Thus, given the fact that the schedular rating criteria allow for consideration of all symptoms from the Veteran's psychiatric disability, the Board finds that the schedular rating criteria adequately capture the Veteran's symptoms from his service-connected psychiatric disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.


ORDER

Service connection for a hernia is denied.

Service connection for substance abuse is denied.

A disability rating in excess of 50 percent for major depressive disorder, for the period from July 21, 2006 to March 21, 2011, is denied.
 
A disability rating in excess of 70 percent for major depressive disorder, beginning March 22, 2011 is denied.



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


